Citation Nr: 1227275	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  07-40 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for headaches.

2.  Entitlement to service connection for a chronic headache disorder.

3.  Entitlement to service connection for a respiratory disorder, to include sinusitis also claimed as allergies.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel





INTRODUCTION

The Veteran had periods of active duty service from November 1981 to September 1987, from October 1990 to April 1991, and from January 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), that denied the benefits sought on appeal.

In June 2010, the Veteran decided to represent himself, and he revoked the power of attorney of a service organization as his representative. 

In a statement in August 2010, the Veteran indicated that in response to the supplemental statement of the case issued in May 2010, he was only appealing the claims for service connection for headaches and sinusitis.  Accordingly, he effectively withdrew from his appeal the issues of entitlement to increased ratings for a cervical spine disability, a lumbar spine disability, and a psychiatric disorder.  The issues are not before the Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

Since the issuance of the most recent supplemental statement of the case in April 2010, the Veteran submitted additional evidence, and in April 2012 he waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2011).  

In a statement in April 2012, the Veteran submitted claims for increased ratings for a cervical spine disability, a lumbar spine disability, and a psychiatric disorder.  Accordingly, the claims for increased ratings for a cervical spine disability, a lumbar spine disability, and a psychiatric disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

At this time, the Board notes that the Veteran's claim was initially denied in 1993, and a review of the record shows that the Veteran had active duty from 2003 to 2004.  While the provisions of 38 C.F.R. § 3.156(c)(1) (2011) are acknowledged, the Board notes that this provision is inapplicable in this case.  The additional service treatment records did not exist when VA initially decided the Veteran's claim.  Thus, the issues are as phrased on the title page of this decision.  38 C.F.R. § 3.156(c)(2).


FINDINGS OF FACT

1.  A May 1993 rating decision denied service connection for migraines and cephalagia.  The Veteran did not appeal that decision.

2.  The additional evidence presented since the May 1993 rating decision that denied service connection for migraines and cephalagia, is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claim for service connection.

3.  The evidence of record is at least in equipoise as to whether a chronic headache disorder was incurred in service.  

4.  The evidence of record is at least in equipoise as to whether a respiratory disorder, to include sinusitis also claimed as allergies, was incurred in service.  


CONCLUSIONS OF LAW

1.  The May 1993 rating decision that denied service connection for migraines and cephalagia is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.104 (2011).

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for a chronic headache disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for a chronic headache disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  The criteria for service connection for a respiratory disorder, to include sinusitis also claimed as allergies, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

In light of the favorable disposition of the claims herein decided, the Board finds that a discussion as to whether VA duties pursuant to the Veterans Claims Assistance Act of 2000 have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

New and Material Evidence Claim

In a rating decision in May 1993, the RO denied the Veteran's claim for service connection for headaches.  The Veteran did not appeal the May 1993 rating decision.  Although the RO reopened and denied the claim on the merits a September 2006 rating decision, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the May 1993 rating decision became final because the Veteran did not file a timely appeal.

A claim for service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in November 2005.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the May 1993 rating decision, the evidence consisted of some service medical records, which documented the Veteran's complaint of frequent or severe headaches in a report of medical history in April 1991; a VA examination report in September 1992, that recorded the Veteran's complaints of recurrent headaches, along with a diagnosis of migraine cephalagia, chronic.  The RO denied the Veteran's claim for service connection for headaches because chronicity could not be established during service and the evidence did not show treatment within the presumptive period following service discharge.  

Evidence added to the record since the time of the last final decision includes additional service and VA treatment records which document complaints and treatment for headaches from 1991 to 2008, to include a pre-deployment evaluation report in October 2003, which noted frequent or severe headaches that had onset in service while stationed in Iraq in 1991, in support of Operation Desert Shield/Desert Storm.

The Board finds that the diagnosis of a chronic headache disorder with a medical history of onset of the condition during a period of active duty, albeit as reported by the Veteran, as well as treatment records documenting treatment for chronic headaches within one year of discharge from the Veteran's active duty service in April 1991, is sufficient to reopen the claim, because that evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and together with previously considered evidence of record, raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  Those reports, diagnoses, and medical evidence that etiologically link the diagnosis to service, specifically the October 2003 pre-deployment report of medical history and examination, are presumed credible for the purpose of determining whether the evidence is material.

Accordingly, the Board finds that new and material evidence has been submitted.  The claim for service connection for a headache disorder is reopened.  To that extent only, the claim is allowed.  The Board will now address the merits of the underlying service connection claim.  

Service Connection

The Veteran contends that he developed chronic headaches and a respiratory disorder, to include sinusitis also claimed as allergies, during his tour of duty in Iraq from 1990 to 1991.

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's service personnel records, to include his discharge form for his period of service from October 1990 to April 1991, shows that he was ordered to active duty in support of Operation Desert Shield/Desert Storm, and served in the Southwest Asia Theater of operations from December 1990 to April 1991.  

The service medical records show that on separation from service in April 1991, the    Veteran reported a history of frequent or severe headaches and sinusitis.  

After that period of active duty service, VA treatment records show that in October 1991, x-rays of the sinuses were taken to rule out sinusitis.  The x-rays revealed slight thickening of the inferolateral mucoperiosteal lining of the left maxillary sinus.  The sinuses were otherwise noted to be well developed and aerated.  In October 1991, November 1991, May 1992, and July 1992, the Veteran was treated for migraine headaches.  A head CT scan was performed in May 1992 due to complaints of right-sided parieto-occipital headaches of several months, which revealed a small abnormal enhancing area within the right occipital lobe region.  A brain MRI was recommended to exclude the possibility of a small venous angioma.  It also showed a small ventricular system, a finding which was noted to be of uncertain significance in view of the Veteran's young age.  

On VA general examination in September 1992, the Veteran complained of recurrent headaches.  He described throbbing pain at the right frontal occipital region.  The Veteran reported no triggers and denied knowing when a headache was coming.  However, upon initial manifestation of symptoms he took prescription medication which effectively treated his headache disorder.  The examiner noted a history of chronic recurrent migraine headaches for which the Veteran had been thoroughly evaluated at the VA neurological clinic.  Reportedly, a CT scan performed in April 1992, an electroencephalogram (EEG) conducted in July 1992, and a subsequent MRI, were negative for any neurological abnormalities.  The examiner diagnosed chronic migraine cephalagia.  

In a report of medical history in March 1996, the Veteran again reported frequent or severe headaches, and sinusitis.  In May 2000, the Veteran related a medical history of frequent or severe headaches, along with chronic or frequent colds.  A July 2004 HEET evaluation noted nasal congestion and allergic rhinitis.  In December 2002, the Veteran reported taking prescription medication for migraine headaches.  

A pre-deployment report of medical history in October 2003, noted problems breathing, along with bronchitis and chronic and frequent colds.  The Veteran also related frequent or severe headaches for which he was under treatment.  Pre-deployment examination noted onset of the conditions during his previous deployment in support of Operation Desert Storm/Desert Shield.  In a March 2004 post-deployment form, the clinician noted a history of treatment for migraine headaches.  

A May 2005 VA treatment record listed allergic rhinitis among the conditions for which the Veteran was being medically followed.  In a January 2005 Persian Gulf registry code sheet, the examining physician recorded onset of allergic rhinitis in 1991.  A VA treatment note in July 2004 reflects that the Veteran was being evaluated for allergic rhinitis.  He was also noted to have sinus disease.  

On VA examination in May 2006, the Veteran complained of headaches and sinusitis that had onset while he was serving in Iraq.  The examiner diagnosed cephalgia, headache by history, as the disability was not manifest on examination.  Similarly, the examiner noted that there was no evidence of allergic rhinitis on examination, and diagnosed allergic rhinitis by history.  

In August 2008, the Veteran reported neck pain that radiated and provoked headaches.  A private clinical treatment report in March 2009 noted allergies, along with a history of allergic rhinitis.  In February 2010, the Veteran was treated with a decongestant and nasal steroids for acute sinusitis.  

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's chronic headaches and a respiratory disorder, to include sinusitis also claimed as allergies, had their onset in service.  Initially, the Board must assess the Veteran's competence and credibility to assert that headaches and a sinus or respiratory problem had onset in service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011).  Here the Board finds that the Veteran is credible and competent to report that he had headaches and respiratory problems involving the sinuses in service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's complaints of chronic headaches, along with sinusitis and allergies, were initially noted on his separation examination report in April 1991.  Since that time, the Veteran has consistently reported onset of the conditions during his deployment to Iraq from December 1990 to April 1991.  Additionally, the evidence shows that following his separation from service in April 1991, he sought medical treatment for the claimed disabilities.  In this regard, VA treatment records reflect complaints of headaches and respiratory problems for which the Veteran underwent clinical testing on multiple occasions, starting in October 1991.  Additionally, while a nexus opinion was not provided, a VA examiner in September 1992 diagnosed chronic migraine cephalagia.  And although  the VA examiner in May 2006 diagnosed headaches and allergic rhinitis by history only, the examiner explained that this was because during the examination the Veteran's conditions were not manifest.  This does not preclude the possibility that at other times the conditions may be symptomatic, however.  Moreover, the Veteran's service, and VA and private treatment records show continued complaints and treatment for headaches and a respiratory disorder, to include allergic rhinitis and sinusitis, as recently as February 2010.  

The Board considers the Veteran's statements regarding continuity of symptomatology since service to be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record, to include medical history recorded in the service and post-service VA treatment records.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, the fact that less than one year after discharge from the Veteran's period of active duty service from October 1990 to April 1991, the Veteran was seen for chronic headaches and respiratory problems, corroborates the Veteran's claim of a continuity of symptomatology.  That lends additional probative weight in favor of his claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Because the Veteran is competent to report a continuity of symptomatology since the initial in-service manifestation of his headaches and respiratory problems, to include sinus congestion with allergies, he is competent to relate his current disabilities to his active service.  Davidson v.  Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Based on the foregoing, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's service connection claims.  Accordingly, resolving all reasonable doubt in his favor, the Board finds that service connection for chronic headaches and a respiratory disorder, to include sinusitis also claimed as allergies, is warranted.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for service connection for a chronic headache disorder is reopened.

Service connection for a chronic headache disorder is granted.

Service connection for a respiratory disorder, to include sinusitis also claimed as allergies, is granted.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


